Citation Nr: 1738976	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-23 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from October 1990 to February 1991, and from August 1991 to February 1992.  Her DD 214 relative to her second period of active service shows that she served in Southwest Asia from September 8, 1991, to December 8, 1991 and she was awarded the Southwest Asia Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for PTSD was initially denied by a February 2003 rating decision, and more recently she was notified by letter of December 21, 2006 of a rating decision which denied reopening of that claim.  

Following the Veteran's most recent application to reopen her claim and her being provided notice of VA's duties to notify a claimant how to substantiate a claim and of VA's duty to assist, all in July 2008, her application to reopen was denied in April 2009.  She appealed that decision by filing a notice of disagreement (NOD) in April 2009 and a statement of the case (SOC) was issued in February 2010.  She perfected her appeal by filing VA Form 9, Appeal to the Board, in April 2010, wherein she requested the opportunity to testify in support of her claim at a videoconference at the RO.  

Thereafter, a March 5, 2014 Report of General Information indicates that the Veteran no longer desired to have a videoconference and requested that the appeal proceed without her testimony.  

The case was certified for appeal on January 29, 2016.  The Veteran was provided notice of such certification by letter of May 22, 2017.  Unfortunately, the letter was returned as undeliverable.  

However, a June 8, 2017 Report of General Information reflects that the Veteran was contacted by telephone and that she stated that she wanted a hearing (presumably a videoconference) and that she stated she would be submitting additional statements from friends and family.  

In a June 9, 2017 Motion for Remand for Videoconference Hearing the Veteran's service representative noted that the Veteran's June 2017 request for a hearing was within the time parameters for requesting a hearing as set forth in 38 C.F.R. § 20.1304.  That regulation provides that an appellant will have 90 days from the mailing of the notification that the appeal has been certified to the Board within which to request a hearing.  Thus, even assuming that the Veteran was somehow informed that her case had been certified to the Board by the May 22, 2017 letter, the June 8, 2017 request for a hearing was timely.  The Board is aware that 38 C.F.R. § 20.1304 also requires that such a request for a hearing be submitted directly to the Board and not the AOJ but, again, the Board must note that the May 22, 2017 notification to the appellant that her case was placed on the Board's docket was not actually delivered to the appellant.  

Accordingly, the Board finds that the case must be remanded to afford the Veteran the opportunity to testify in support of her application to reopen her claim for service connection for an acquired psychiatric disorder, to include PTSD.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should undertake appropriate efforts to afford the appellant a Board videoconference hearing, pursuant to her request.  Notice should be sent to the appellant, with a copy of the notice associated with the claims file or VA electronic records.  If, for whatever reason, the appellant decides that she no longer wants this type of hearing (or any other type of hearing), then she should indicate this in writing, which should also be documented in his claims file or VA electronic records.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

